Citation Nr: 9925727	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-27 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 to October 
1972.

This appeal arises from the March 1997 rating decision from 
the Manchester, New Hampshire Regional Office (RO) that 
denied the veteran's claim for service connection for hearing 
loss of the left ear and tinnitus.  A Notice of Disagreement 
was filed in July 1997 and a Statement of the Case was issued 
in August 1997.  A substantive appeal was filed in September 
1997 with no hearing requested. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hearing loss of the left ear is plausible.

2.  The veteran suffers from hearing loss of the left ear 
that is a result of noise exposure while in service.

3.  There is no competent medical evidence linking the 
veteran's current tinnitus to his military service; the claim 
is not plausible.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in November 1951, no 
history of ear trouble was reported.  On examination, the 
veteran's ears were clinically evaluated as normal.  The 
veteran's hearing of the left ear was 15/15 whispered voice.

On a service reenlistment examination in June 1955, the 
veteran's ears were clinically evaluated as normal.  The 
veteran's hearing of the left ear was 15/15, spoken voice.

On a service reenlistment examination in March 1961, the 
veteran's ears were clinically evaluated as normal.  The 
veteran's hearing of the left ear was 15/15 whispered voice, 
and 15/15 spoken voice.

On a service discharge and immediate reenlistment enlistment 
examination in March 1966, the veteran's ears were clinically 
evaluated as normal. The veteran's hearing of the left ear 
was 15/15 whispered voice, and 15/15 spoken voice.

On a service reenlistment examination in December 1971, a 
history of ear, nose, or throat trouble was reported.  No 
history of hearing loss was reported.  On examination, the 
veteran's ears were clinically evaluated as normal.  The 
veteran's hearing of the left ear was 15/15 whispered voice.

On a service separation examination in September 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
10

The veteran's service records indicate that he received 
awards and decorations to include the Purple Heart and Bronze 
Star Medal with Combat V.  The veteran was wounded in action 
from hostile weapon fire while in Vietnam.  His military 
occupational specialty was Boatswain's Mate.

In January 1991, the veteran filed a claim for service 
connection for disabilities to include hearing loss.

On the authorized audiological evaluation in March 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-
20
25
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.
The remarks indicated that the veteran had mixed loss from 
within normal limits to moderate to moderately severe of the 
left ear.

On a VA outpatient record from October 1993, the veteran 
complained of hearing loss for many years.  On examination, 
it was noted that the veteran's hearing was decreased.  

Received in February 1994 was a record from Robert J. Jauch, 
M.D., from January 1994, that indicates that the veteran was 
seen with complaints of dizziness.  He stated that he was in 
Vietnam and was exposed to noise.  The audiogram showed high 
frequency sensorineural hearing loss and low frequency 
hearing loss of the left ear.  The impressions included 
sensorineural hearing loss.  

Also received in February 1994 was a record from Parker A. 
Towle, M.D., from November 1993, that indicates that the 
veteran was seen with complaints to include poor hearing on 
the left side for a long period of time, which he stated was 
improving.  He indicated that his hearing loss would come and 
go.  He had occasional tinnitus.  

Received in March 1994 was a record from the Androscoggin 
Valley Hospital from September 1993, that indicates that the 
veteran was seen with complaints to include mild history of 
tinnitus in the left ear and some slight decreased hearing on 
the left ear.  

Also received in March 1994 was a record from the Mountain 
Health Services from November 1993, that indicates that the 
veteran had some decreased hearing of the left, which he 
related to a shrapnel injury while in the military, and he 
complained of a sensation of noise like a seashell in this 
ears.  On examination, a Weber test lateralized to the right 
side despite occlusion with finger, this was suggestive of a 
neurosensory hearing loss on the left.  

Additionally received in March 1994 was a record from Dr. 
Jauch from March 1994, that indicates that the veteran 
complained of occasional tinnitus.  An audiogram showed high 
frequency hearing loss and low frequency hearing loss of the 
left ear.   

On a VA examination in March 1994, the veteran reported noise 
exposure in service and current hearing loss.  He reported 
dizziness, but perhaps had some mild hearing loss of the left 
prior to the onset of his dizziness.  An audiogram showed a 
flatter hearing loss that was sloping on the left.  The 
impression included sensorineural hearing loss of the left 
ear and Meniere's disease.

Associated with the file was an article, indicated to be from 
The Merck Manual, 14th Edition, that discusses Meniere's 
disease.  

In a June 1996 letter addressed to the veteran, Donald 
Kernan, M.D., indicated that the veteran had a high frequency 
sensory neural hearing loss of the left ear.  It was his 
impression that this hearing loss was related to loud noise 
exposure that the veteran likely received while in Vietnam.  
It was his understanding that the veteran was the recipient 
of gunfire while on patrol in river boats in Vietnam.  Also, 
the veteran had Meniere's disease on the left which 
contributed to his hearing loss.  

In July 1996, the veteran filed a claim for service 
connection for hearing loss of the left ear and tinnitus.

On the authorized audiological evaluation in September 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-
60
60
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The remarks included sensorineural 
hearing loss ranging from moderate at 500 Hz to moderately 
severe at 4000 Hz of the left ear.  The veteran described a 
bilateral, intermittent tinnitus.  It sounded like a sea 
shell and started in 1978.  

On the VA examination in September 1996, it was noted that, 
on the left side, the hearing was considerably worse in the 
lower frequencies.  This appeared to be conductive.  The 
impression included sensorineural hearing loss of the left 
ear.  

Received in December 1996 was a statement from a friend of 
the veteran from November 1996 that indicated that he served 
in the same river patrol in Vietnam as the veteran.  They 
served on small boats with 50 caliber machine guns.  The 
noise from the guns caused permanent hearing damage.  Most of 
the soldiers who served in this capacity suffered from 
hearing loss and tinnitus.  


On the authorized audiological evaluation in February 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-
50
60
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The remarks indicated that the 
veteran had a sensorineural loss sloping from mild to 
moderate to severe to profound, with excellent speech 
discrimination of the left ear.  Tinnitus was constant and 
bilateral.  The veteran stated that it sounded like a 
seashell and was first noticed in 1978.  

By rating action of March 1997, service connection for 
hearing loss of the left ear and tinnitus was denied.  The 
current appeal to the Board arises from this denial.

On a VA examiner's opinion in December 1998, it was noted 
that the veteran was examined by a member of the audiology 
staff in February 1997.  He reported a history of noise 
exposure while in the military, specifically on river boats 
in Vietnam with 50 and 60 caliber guns.  He also reported 
constant bilateral tinnitus since the 1970's.  Testing in 
February 1997 indicated a mild to moderate sensorineural 
hearing loss at 250-1000 Hz dropping to a moderately severe 
to severe loss at 2000-6000 Hz and excellent word recognition 
ability of the left ear.  A military medical examination 
dated in September 1972, two weeks prior to the veteran's 
release from active service, indicated normal hearing 
activity in the left ear.  The veteran's current low 
frequency loss in the left ear was consistent with Meniere's 
disease which developed subsequent to his separation from the 
military.  If the veteran was in close proximity to 50 and 60 
caliber funs for consistent or extended periods while in the 
military, it was unlikely that his ears and hearing would not 
have been damaged to some extent.  We do know that noise 
exposure and the damage it inflicts on the ear and hearing 
are additive.  Therefore, if the veteran was exposed to loud 
noise levels while in the military, he would be at more risk 
for future hearing loss than another individual with no 
history of noise exposure.    

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where a veteran served 
90 days or more during a period of war and high frequency 
hearing loss becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West l991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  In other words, this 
statute serves to make it easier for a combat veteran to meet 
the first requirement of establishing a well-grounded claim 
for service connection.  However, the statute does not 
address the second and third requirements in establishing a 
well-grounded claim; that is, the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what happened in service.  The veteran must still 
meet the other criteria necessary to establish a well-
grounded claim, including providing competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

A.  Left ear hearing loss

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when an 
evidentiary basis is demonstrated showing a relationship 
between inservice exposure to loud noise and a current 
hearing disability, it is appropriate to grant service 
connection on a direct incurrence basis.  See also, Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (in order for the 
appellant to establish service connection for hearing loss, 
there must be not only a current disability, but also a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service).  There is no 
evidence of record which would serve to contradict the 
veteran's statement that he was exposed to acoustic trauma 
while in service.  Moreover, a VA audiologist and a private 
physician have opined that the veteran's hearing loss of the 
left ear was related to noise exposure while in service.  The 
totality of the evidence indicates that it is at least as 
likely as not that hearing loss of the left ear was related 
to noise exposure in service.

B.  Tinnitus

The veteran is claiming that he currently has tinnitus that 
was incurred during service.  The evidence in this case 
reveals that the first postservice evidence of tinnitus was 
in a September 1993 record from the Androscoggin Valley 
Hospital, many years postservice.  Additionally, at the 
September 1996 and February 1997 VA audiology examinations, 
the veteran indicated that the tinnitus began in 1978, 
several years postservice.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of tinnitus.

The Board notes that the veteran has not met the nexus 
requirement of providing evidence of a well-grounded claim.  
The veteran has submitted no competent medical evidence to 
establish a nexus between any current tinnitus and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements.  However, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since all three criteria 
to establish evidence of a well-grounded claim have not been 
met, it follows that the veteran claim must be denied based 
on his failure to submit evidence of a well-grounded claim.  
Absent a well-grounded claim, the Board has no duty to assist 
or decide the case on its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

